 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORE

 

DAISY Y. PINERO,
Plaintiff,
Vv. No, 19-CV-11524 (SME)

BURLINGTON COAT FACTORY ORDER OF SERVICE
WAREHOUSE CORPORATION, INC.;
BURLINGTON COAT FACTORY OF NY, LLC,

Defendants.

 

 

KENNETH M. KARAS, United States District Judge:

Plaintiff, appearing pro se, brings this Action under the Court’s diversity of citizenship
jurisdiction, asserting state-law claims of negligence and negligent infliction of emotional
distress. By Order dated February 19, 2020, the Court granted Plaintiff's request to proceed
without prepayment of fees, that is, in forma pauperis (“IFP”).

I. Discussion

Because Plaintiff has been granted permission to proceed IFP, Plaintiff is entitled to rely
on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119,
123 n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and
serve all process... in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals
Service to serve if the plaintiff is authorized to proceed IFP). Although Rule 4(m) of the Federal
Rules of Civil Procedure generally requires that the summons and complaint be served within 90
days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the
summons and Complaint until the Court reviewed the Complaint and ordered that summonses be
issued. The Court therefore extends the time to serve until 90 days after the date the summonses

are issued. Ifthe Complaint is not served within that time, Plaintiff should request an extension

 
 

of time for service. See Meilleur v, Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the
plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,
378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the
information necessary to identify the defendant, the Marshals’ failure to effect service
automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule
4(m).”).

To allow Plaintiff to effect service on Defendants Burlington Coat Factory Warchouse
Corporation, Inc., and Burlington Coat Factory of New York, LLC, through the U.S. Marshals
Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and
Return form (“USM-285 Form”) for each of these Defendants. The Clerk of Court is further
instructed to issue summonses and deliver to the Marshals Service all the paperwork necessary
for the Marshals Service to effect service upon these Defendants.

Plaintiff must notify the Court in writing if Plaintiff’s address changes, and the Court may
dismiss the Action if Plaintiff fails to do so.

Il. Conclusion

The Clerk of Court is directed to mail a copy of this Order to Plaintiff, together with an
information package.

The Clerk of Court is further instructed to issue summonses, complete the USM-285
Forms with the addresses for Burlington Coat Factory Warehouse Corporation, Inc., and
Burlington Coat Factory of New York, LLC, and deliver to the U.S. Marshals Service all
documents necessary to effect service.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would

not be taken in good faith, and therefore [FP status is denied for the purpose of an appeal. Cf

 

 
 

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates
good faith when he seeks review of a nonfrivolous issue).
SO ORDERED.

Dated: February 20, 2020 i SS
White Plains, New York —

KENNETH M. KARAS
United States District Judge

 

The Clerk of the Court is directed to
mail a copy of this Order to the Plaintiff

 

 
 

DEFENDANTS AND SERVICE ADDRESSES

Burlington Coat Factory Warehouse Corporation, Inc.
1830 US-130 N
Burlington, NJ 08016

Burlington Coat Factory of New York, LLC
1830 US-130 N
Burlington, NJ 08016

 
